83 F.3d 416
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius TUCKER, Jr., Plaintiff-Appellant,v.CORRECTIONAL OFFICER JOHNSON;  Lynn Phillips;  FranklinFreeman;  Gary Dixon;  R. Honeycutt;  J.B. French;  CaptainBranker;  Sergeant Lassiter;  Sergeant Thomas;  CorrectionalOfficer Thissen;  Sergeant Monroe;  Sergeant Jackson;Correctional Officer Andrews;  Sergeant Beale;  CorrectionalOfficer Andrews;  Psychologist Cheran;  Correctional OfficerArtis;  Sergeant Dinehart;  Correctional Officer Signal;Regina Brooks;  Mr. Stamey;  Mr. Buck;  Mr. Lowry;  Mr.Mann;  Mr. Baker;  Superintendent Lee;  Mr. Robinson;Sergeant Seiber;  Mr. Pagan;  Mr. Strickland;  Mr. Long;Captain Walker;  Doctor Baloch;  Correctional Officer Green;Educ. Dettinger;  Deputy Warden McCabe, Defendants-Appellees.
No. 95-7968.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 30, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (MISC-95-98-5-H)
Cornelius Tucker, Jr., Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order denying leave to file a 42 U.S.C. § 1983 (1988) complaint for failing to comply with a pre-filing injunction.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Tucker v. Johnson, No. MISC-95-98-5-H (E.D.N.C. Nov. 6, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED